DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 02/05/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-12 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-12 filed on 02/05/2021 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features cited in independent claim of an impedance observer that estimates at least an amount of variation in impedance of the motor on the basis of a voltage command value, a current command value, and an actual current flowing between the inverter and the motor; a comparator that calculates a difference between the current command value and the actual current flowing between the inverter and the 
The closet references to the present invention are believed to be as follows: Kim (US 20150372627 A1) discloses an apparatus for controlling a temperature change in a motor may include a rotor resistance estimator calculating a rotor resistance estimation value of the motor utilizing a DQ-axis voltage command value and a coordinate conversion DQ-axis current value, a synchronous angle estimator estimating a synchronous angle utilizing the rotor resistance estimation value, a rotor angular velocity of the motor and a DQ-axis current command value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846